Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

                                                 Status of the Claims
          Claims 5-8 and 14-56 are cancelled. 
          Claims 1-4, 9-13 and 57-67 are currently pending. 

Information Disclosure Statement
The information disclosure statement filed 04/13/2021 is acknowledged.  A signed copy of the corresponding 1449 form has been included with this Office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The objection to claim 15 is moot given that claim 15 has been cancelled. 
The 35 USC 112(b) rejection of claim 2 is hereby withdrawn in view of the amendment to claim 2. 
No prior art teaches or reasonably suggests the claimed product of claim 1 and claim 57, having a SiO2 layer and a Si base layer, in which the SiO2 layer is of the claimed thickness, having the claimed plurality of spatially distinct binding locations comprising capture molecules bound to the topmost coating layer.   No art teaches or suggests the claimed layered substrate claimed in instant claim 66. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA A DINES whose telephone number is (571)272-6837.  The examiner can normally be reached on Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/KARLA A DINES/           Primary Examiner, Art Unit 1639   

/HEATHER CALAMITA/           Supervisory Patent Examiner, Art Unit 1639